Citation Nr: 9914187	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-29 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from October 1968 to September 
1970. 

The veteran filed a claim in January 1996 for service 
connection for PTSD.  This appeal arises from the May 1996 
rating decision from the Providence, Rhode Island Regional 
Office (RO) that denied the veteran's claim for service 
connection for PTSD.  A Notice of Disagreement was filed in 
June 1996 and a Statement of the Case was issued in June 
1996.  A substantive appeal was filed in June 1996 with a 
request for a hearing before a Member of the Board in 
Washington, DC.  In July 1996, the veteran indicated that he 
was requesting a hearing at the RO before a local hearing 
officer in addition to the previously requested Travel Board 
hearing.  In October 1996, the abovementioned RO hearing was 
held.

On July 21, 1998, a hearing was held at the RO before Iris S. 
Sherman, who is a member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102 (West Supp. 1998).


FINDING OF FACT

The claim for service connection for PTSD is plausible.


CONCLUSION OF LAW

The veteran has stated a well-grounded claim for service 
connection for PTSD.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  If 
a well-grounded claim is submitted, the Secretary shall 
assist such a claimant in developing the facts pertaining to 
the claim.  38 U.S.C.A. § 5107(a).  Accordingly, the initial 
question for our determination is whether the veteran has 
presented evidence of a well-grounded claim.  If not, the 
appeal must fail, because the Board has no jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of proof of 38 U.S.C.A. § 5107 (a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81.  However, to be well grounded, 
a claim need not be conclusive but must be accompanied by 
evidence that suggests more than a purely speculative basis 
for granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-263 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  When the question 
involved does not lie within the range of common experience 
or common knowledge, but requires special experience or 
special knowledge, then the opinions of witnesses skilled in 
that particular science to which the question relates are 
required.  Questions of medical diagnosis or causation 
require such expertise.  A claimant would not meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  Id. at 
495.  

A claim for service connection for PTSD requires three (3) 
elements to be well grounded.  There must be competent 
evidence of a current disability (a medical diagnosis); 
medical or lay evidence of an in-service stressor; and 
medical evidence of a nexus (causal relationship) between 
service and the current PTSD disability.  Cohen v. Brown, 10 
Vet. App. 128 (1997).

In the instant case, there is evidence that the veteran has 
been diagnosed as having PTSD.  A March 1996 VA outpatient 
record indicates a diagnosis of PTSD.  A March 1997 VA 
outpatient record indicates an impression of PTSD, per 
psychiatrist.  At the July 1998 Travel Board hearing, the 
veteran reported that Dr. Sousa diagnosed him as having PTSD 
about 12 years ago. 

Furthermore, with regard to evidence of inservice stressors, 
the veteran describes several stressors that occurred while 
he was in Pleiku.  His base was attacked two to three times, 
and his sergeant was injured and had to be medically 
evacuated.  While in Ben Het, another soldier was taking 
apart a live artillery shell when it blew up.  The soldier 
was also medically evacuated.  A Deferred Rating Action from 
November 1998 indicates that the RO determined that a 
stressor of mortar attacks and small arms fire at Pleiku when 
the veteran was stationed there was conceded.

Thus, as the veteran has a stressor that occurred in service, 
there is a diagnosis of PTSD, and he has alleged a nexus 
between service and the current PTSD, the Board finds that 
the veteran has presented a claim for service connection for 
PTSD that is well grounded.


ORDER

To the limited extent that the appellant's claim of 
entitlement to service connection for PTSD is well grounded, 
the appeal is granted.


REMAND

As the veteran's claim for service connection for PTSD has 
been found to be well grounded, the VA has a duty to assist 
the appellant in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  The duty to 
assist is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

Initially, while there are diagnoses of PTSD in the record, 
there is no indication of what stressors the diagnoses are 
based upon and whether the veteran's current PTSD is 
connected to his service.  The records and documentation 
regarding the basis for a diagnosis of PTSD should be 
obtained from Deborah J. Rich, M.D.; Dr. William McCourt, 
M.D.; George Souza, M.D.; and Michael Cardozza, LCSW. 

Secondly, the undersigned notes that the VA examination 
conducted in November 1998 is inadequate.  The examination 
did not address the veteran's previous diagnoses of PTSD or 
the conceded stressor as mentioned above in a determination 
of a diagnosis of PTSD and a nexus between any current PTSD 
and the veteran's service.  Therefore, the veteran should be 
afforded a thorough and contemporaneous VA psychiatric 
examination that takes into account the records of prior 
treatment for PTSD. 

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated the 
veteran for PTSD since service.  
Thereafter, the RO should obtain legible 
copies of all records that have not 
already been obtained, including those 
from Deborah J. Rich, M.D., Brockton, 
Massachusetts VA Medical Center; Dr. 
William McCourt, M.D., Brockton, 
Massachusetts, VA Medical Center; George 
Souza, M.D., Somerset, Massachusetts; and 
Michael Cardozza, LCSW, Federal Vets 
Center, New Bedford, Massachusetts.  
These providers should additionally be 
requested to provide the factors for the 
diagnosis of PTSD and the stressors the 
diagnosis was based upon.

2.  Following completion of the above 
action, the veteran should be afforded a 
current VA psychiatric examination.  In 
so doing, the examiner should be 
furnished a list of the verified 
stressors.  It is imperative that the 
examiner review the claims folder prior 
to the examination, and that all 
indicated psychological testing is 
undertaken.  The psychiatrist should then 
render an opinion as to whether the 
appellant currently suffers from PTSD.  
It should also be noted whether a current 
diagnosis of PTSD is linked to a specific 
corroborated stressor event experienced 
while in service pursuant to the 
diagnostic criteria set forth in 
Diagnostic And Statistical Manual of 
Mental Disorders (DSM-IV).  If a 
diagnosis of PTSD is rendered, the 
examiner should specify the stressor(s) 
upon which the diagnosis is based, 
discuss the etiology of the appellant's 
PTSD, and provide all factors upon which 
the diagnosis was made.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all requested 
development has been completed in full.  
If any development is incomplete, 
appropriate corrective action should be 
implemented.  When the requested 
development is complete, the RO should 
readjudicate this claim.  If the benefit 
sought remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case.  If the veteran fails to appear for 
a scheduled examination, the RO should 
include verification in the claims file 
as to date the examination was scheduled 
and the address to which notification was 
sent.  The veteran and his representative 
should then be afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

